I am not able to agree with the majority of the court in this case. The information charges that the cattle involved were stolen in Meade county. In order to give the circuit court of Meade county jurisdiction over the offense, it is not only necessary to charge the commission of the offense in that county, but the evidence must prove, and beyond a reasonable doubt, that the offense was committed in that county. This fact the evidence fails to show.
The stolen cattle had been kept in a fenced pasture on section 16, in township 3, north of range 13, east of the Black Hills meridian. Said township is near the southeast corner of Meade county some 7 or 8 miles west of the Cheyenne river. The Cheyenne river at that point runs approximately due north and forms the boundary line between Meade and Pennington counties; the east bank of the river being in Pennington county, while the west bank is in Meade county. Angel the complaining witness saw his cattle (28 head in all) in the pasture on the last day of June or the 1st day of July. On the 14th day of July he discovered that 16 head of his cattle were gone. He immediately made search throughout the surrounding neighborhood, but did not find the cattle and, in so far as the record shows, the cattle were not in the pasture nor were they seen by anyone after the last day of June or the 1st day of July until about the middle of July, when B.E. Latham, a witness who testified for the State, said that he saw the missing cattle in the breaks of the Cheyenne river. He said they were on the Meade county side of the river heading west and that he drove them back across the river into Pennington county, implying by the use of the word "back" that the cattle had just come across from Pennington county. On the following day he again saw the cattle *Page 609 
on the west side of the river and again he drove them back into Pennington county. This was at least 7 or 8 miles east of the Angel pasture and the cattle were never again seen in Meade county. The cattle were then running at large in Pennington county and there is no evidence that they had been stolen or in any manner interfered with by anyone up to that time. They were next seen on the 18th day of July. J.J. Trepanier testified that he saw the cattle about a half mile from his place early on the morning of July 18. This was in Pennington county about 15 miles from the nearest point in Meade county. He said that the cattle were then in the possession of the defendant Ed Burmeister, and that he was driving them in a southeasterly direction. This is the first time or place that either of the defendants is shown to have had any connection with, or control over, the cattle. There is no evidence to prove nor that tends to prove that either of them ever saw the cattle or knew of their existence prior to the morning of July 18. There is no other evidence in the record tending to fix the place of the larceny. This does not show nor tend to show that the larceny took place in Meade county but does show that it took place, if at all, in Pennington county.
The rule that a criminal case shall be tried in the county in which the crime was committed is as old as the common law. There has never been any deviation from such rule. This rule is stated in 16 C.J. p. 185 as follows: "Generally speaking, it is a fundamental rule of criminal procedure that one who commits a crime is answerable therefore only in the jurisdiction where the crime is committed, and in all criminal prosecutions, in the absence of statutory provision to the contrary, the venue must be laid in the county or district of the offense, and must be proved as laid."
The rule is supported by the following decisions: Gut v. Minnesota, 9 Wall. 35, 19 L. Ed. 573; McKenna v. Fisk, 1 How. 241, 11 L. Ed. 117; Patterson v. State, 156 Ala. 62, 47 So. 52; Dougan v. State, 30 Ark. 41; People v. Scott, 74 Cal. 94, 15 P. 384; Connor v. State, 29 Fla. 455, 10 So. 891, 30 Am. St. Rep. 126; Sweat v. State, 90 Ga. 315, 17 S.E. 273; Studstill v. State,7 Ga. 2; Watt v. People, 126 Ill. 9, 18 N.E. 340, 1 L.R.A. 403; Campbell v. People, 109 Ill. 565, 50 Am. Rep. 621; State v. Rider, 46 Kan. 332, 26 P. 745; State v. McCoy, 42 La. Ann. 228,
 *Page 610
7 So. 330; Com. v. Parker, 2 Pick., Mass., 550; State v. Mispagel,207 Mo. 557, 560, 106 S.W. 513; State v. Crinklaw, 40 Neb. 759, 59 N.W. 370; State v. Pray, 30 Nev. 206, 208, 94 P. 218; State v. Moore, 26 N.H. 448, 59 Am. Dec. 354; State v. Stow, 83 N.J.L. 14, 84 A. 1063; People ex rel. Freel v. Downs, City Mag. Ct. N.Y., 136 N.Y.S. 440; Fisher v. Bullard, 109 N.C. 574, 13 S.E. 799; State v. Dangler, 74 Ohio St. 49, 77 N.E. 271; Com. v. Bartilson,85 Pa. 482; State v. Donaldson, 3 Heisk, Tenn., 48; Sims v. State, 28 Tex. App. 447[28 Tex. Crim. 447], 13 S.W. 653; Abbey v. State, 35 Tex. Crim. 589, 34 S.W. 930; Niles v. Howe,57 Vt. 388; Anderson v. Com., 100 Va. 860, 42 S.E. 865; State v. Hobbs, 37 W. Va. 812, 17 S.E. 380; In re Eldred,46 Wis. 530; 1 N.W. 175.
This rule has been adhered to in all of the states where the question has been presented. The one exception is the case of State v. Uren, 39 S.D. 15, 162 N.W. 745. In that case the venue was laid in Butte county while the evidence tended very strongly to show that the larceny was committed in Meade county. The court stressed the fact that the owner of the stolen property (two horses) lived in Butte county, a fact that was of no materiality whatever, and made the statement that: "There was sufficient evidence to justify the jury in finding that the horses were in Butte county when taken."
The majority of the court falls back upon the same subterfuge in this case. In the opinion they say that, "While it was possible for the stolen cattle to have been outside of the county of Meade at the time of their theft, yet the probabilities are so strong that they were taken from the pasture of the owner that we cannot say that the jury was not warranted in believing the crime to have been committed in Meade County."
There is no evidence to support a probability that either of the defendants took the cattle out of Angel's pasture or that they ever saw the cattle in Meade county.
The defendant William Burmeister contended that, while he may have been in possession of the stolen cattle, he acquired such possession by trading some horses for the same and pursuant to such contention requested the court to give the jury the following instruction: "You are instructed that the crime of receiving stolen property, knowing it to be stolen, is a separate and distinct *Page 611 
offense from that of the larceny under the laws of the State of South Dakota, and in this case if you believe that one or both of the defendants are guilty of receiving the property described in the information, knowing it to be stolen, then he could not be found guilty of grand larceny as charged in this information."
Such instruction was refused and error is predicated upon such refusal. This instruction should have been given. If defendant acquired the cattle by purchase or by trade, as he claimed, he could not properly be convicted of larceny, and whether he did so acquire such cattle was a question of fact to be determined by the jury upon an instruction properly submitting such issue to them. The refusal of this request was prejudicial error.
The judgment and order appealed from should be reversed.